United States Court of Appeals
                        For the First Circuit

No. 16-1150

              IN RE ANDREW A. DEMORE; MAUREEN A. DEMORE,

                               Debtors,

                         ___________________

                         HSBC BANK USA, N.A.,

                         Plaintiff, Appellee,

                                  v.

 DONALD LASSMAN, CHAPTER 7 TRUSTEE OF THE BANKRUPTCY ESTATES OF
             ANDREW A. DEMORE AND MAUREEN A. DEMORE,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                Before

                    Torruella, Lipez, and Barron,
                           Circuit Judges.


     Mark G. DeGiacomo, with whom Taruna Garg and Murtha Cullina
LLP was on brief, for appellant.
     Jason A. Manekas, with whom Bernkopf Goodman LLP was on brief,
for appellee.

                          December 13, 2016
             BARRON, Circuit Judge.            This case concerns an appeal

from a consolidated adversary action in bankruptcy.                    The action

was brought by Donald Lassman, the appellant, who is the trustee

for the estates of two bankruptcy petitioners, Andrew and Maureen

DeMore.      In    bringing    the    adversary    action      that   this   appeal

concerns, Lassman sought, pursuant to 11 U.S.C. § 544(a)(3), to

"avoid" a mortgage on a parcel of land in Massachusetts that the

DeMores had purportedly granted to the predecessor in interest to

HSBC Bank, USA, N.A. ("HSBC"), which is the appellee.

              Below, the Bankruptcy Court granted summary judgment to

Lassman.     The Bankruptcy Court did so on the ground that what is

known      under    Massachusetts        law      as   the      certificate      of

acknowledgement      for      the    mortgage     at   issue     is   "materially

defective" because the certificate failed to make clear that the

DeMores, as grantors of that mortgage, executed that mortgage as

their free act and deed.            But, when HSBC appealed that ruling to

the District Court, the District Court reversed on the ground that

the certificate of acknowledgement is not materially defective

because it did make clear that the DeMores had executed the

mortgage as their free act and deed.               Because we agree with the

District Court, we affirm its order reversing summary judgment for

Lassman.




                                       - 2 -
                                        I.

            The underlying dispute concerns a mortgage purportedly

granted    by    the   DeMores   to    HSBC    Mortgage   Corporation   ("HSBC

Mortgage"), the predecessor in interest to HSBC, on a parcel of

property that is owned by the DeMores.            We start by recounting the

uncontested facts that are critical to the resolution of this

dispute.

                                        A.

            In 1994, the DeMores acquired a parcel of land in North

Attleboro, Massachusetts.             This property is what is known in

Massachusetts as "registered land," which is a type of land for

which the Massachusetts Land Court maintains a certificate of

title, and to which chapter 185 of the Massachusetts General Laws

applies.

            In April 2004, the DeMores each executed a power of

attorney to John G. Molloy.           Those powers of attorney authorized

Molloy to grant a mortgage on the property to HSBC Mortgage.

            Later that month, Molloy granted a promissory note and

mortgage on that property to HSBC Mortgage on behalf of the

DeMores.        Several days later, the note and the mortgage were

registered on the certificate of title for the property in the

Northern Bristol County Registry of Deeds of the Massachusetts

Land Court.




                                       - 3 -
           Appended to the mortgage document was a certificate of

acknowledgment.    A certificate of acknowledgment is a notarized

document   that   is   signed   by   an   officer   entitled   to   take

acknowledgments (often a notary public) and that attests that "the

grantor appeared before the officer making the certificate and

made such acknowledgment."      Bank of Am., N.A. v. Casey, 52 N.E.3d

1030, 1035 (Mass. 2016) (quoting McOuatt v. McOuatt, 69 N.E.2d

806, 809 (Mass. 1946)). The certificate of acknowledgment in this

case reads as follows:

           On this 27th day of April, 2004, before me,
           the undersigned notary public[,] personally
           appeared Andrew DeMore and Maureen DeMore by
           their attorney-in-fact, John G. Molloy[,]
           under Power of Attorney recorded herewith
           proved to me through satisfactory evidence of
           identification, which were drivers licenses to
           be the person whose name is signed on the
           proceeding     attached      document,     and
           acknowledged to me that he/she signed it
           voluntarily and for its stated purpose.

           /s/ Melissa L. Henderson
           Melissa L. Henderson, Notary Public
           My Commission Expires 8/27/101


           The requirement to record a mortgage with a certificate

of acknowledgment comes from chapter 183, section 29 of the

Massachusetts General Laws. That section states, in relevant part,

that "[n]o deed shall be recorded unless a certificate of its


     1 The underlined portions of the acknowledgment indicate
handwritten insertions into an otherwise typed form.


                                  - 4 -
acknowledgment . . . is endorsed upon or annexed to it . . . ."

Mass. Gen. Laws ch. 183, § 29.         It is clear that, for the purposes

of section 29, a mortgage constitutes a deed. See Casey, 52 N.E.3d

at 1035.

             The Supreme Judicial Court of Massachusetts ("SJC") has

stated that "[a]n acknowledgment is the formal statement of the

grantor to the official authorized to take the acknowledgment that

the execution of the instrument was his free act and deed."

McOuatt, 69 N.E.2d at 810.          The SJC has also stated that "[n]o

particular words are necessary as long as they amount to an

admission that [the grantor] has voluntarily and freely executed

the    instrument."        Id.   (citations    omitted).        Massachusetts,

however, permits a person acting under power of attorney to execute

and acknowledge a mortgage for another.             See Mass. Gen. Laws ch.

183,   §   30   ("The   acknowledgment    of   a    deed   or   other   written

instrument required to be acknowledged shall be by one or more of

the grantors or by the attorney executing it."); Malaguti v. Rosen,

160 N.E. 532, 560-62 (Mass. 1928) (finding that a specific power

of attorney extended the authority to borrow money and execute

notes to mortgage property); Davidson v. Reznikow, 2005 WL 774047,

at *5 (Mass. Land Ct. April 6, 2005) (finding that a power of

attorney     "regularly"    provides    authority    to    convey   registered

land).     And thus the question that gives rise to this appeal: what

must a certificate of acknowledgement for a mortgage state when a


                                     - 5 -
person acting by power of attorney appears to acknowledge the

mortgage?

                                    B.

            The appeal itself comes to us by way of bankruptcy court.

In 2013, each of the DeMores filed separate voluntary petitions

for bankruptcy under Chapter 7 of the Bankruptcy Code.                     The

schedule for each of the petitions listed the property and the

mortgage in question. A single bankruptcy trustee, Donald Lassman,

was appointed for both of the DeMores' bankruptcy cases.

            Lassman,   as   trustee,     then     filed    adversary    actions

against HSBC, which had received an assignment of the mortgage

from HSBC Mortgage, to avoid the mortgage.                In avoiding a lien,

such as a mortgage, a trustee "invalidate[s] unperfected security

interests," pursuant to 11 U.S.C. § 544(a)(3), and, "put[s] the

estate in the shoes of the creditor whose lien is avoided,"

pursuant to 11 U.S.C. § 551.      In re Traverse, 753 F.3d 19, 26 (1st

Cir.   2014)   (internal    quotation    marks,    brackets,    and    citation

omitted).      The adversary actions Lassman filed against HSBC on

behalf of each of the DeMores' bankruptcy estates were then

consolidated.

            In pressing the consolidated adversary action, Lassman

explained that the Bankruptcy Code authorizes a bankruptcy trustee

to avoid a transfer of property by the debtor, such as a mortgage,

where such a transfer is voidable under state law by a bona fide


                                  - 6 -
purchaser.         See 11 U.S.C. § 544(a)(3).         Lassman then contended

that, under section 29 of chapter 183 of the Massachusetts General

Laws, the mortgage on the DeMores' property is required to be

recorded along with a valid certificate of acknowledgement.                And,

finally, Lassman contended that the mortgage here is voidable under

state law by a bona fide purchaser because the certificate of

acknowledgement is "materially defective" under section 29.

                 To support this last contention, Lassman argued that the

certificate of acknowledgment does not clearly state that the

execution of the mortgage was the free act and deed of the DeMores.

Lassman argued that this ambiguity arises because it is unclear

from       the   certificate   of   acknowledgement    whether   the   DeMores,

Molloy, or some combination thereof were present to acknowledge

the mortgage. According to Lassman, if only Molloy appeared before

the notary to acknowledge the mortgage, then the certificate of

acknowledgement by its terms makes clear only that Molloy had

signed -- and thus executed -- the mortgage to HSBC Mortgage as

his free act and deed pursuant to the powers of attorney that the

DeMores had granted to him.2          For that reason, Lassman argued, the

certificate        of   acknowledgement   is   materially   defective     under


       2
       The certificate of acknowledgment in this case states that
the one who appeared to acknowledge the mortgage "signed it
voluntarily and for its stated purpose." Quite sensibly, Lassman
does not argue that there is any material significance to the use
of the word "voluntarily" rather than the use of the words "free
act and deed."


                                       - 7 -
section     29   because   it       fails    to     do    what    McOuatt    requires     an

acknowledgement      to    do:      make    clear        that    the   instrument      being

acknowledged (here, the mortgage from the DeMores to HSBC Mortgage)

had been executed as the "free act and deed" of that instrument's

grantors (here, the DeMores).               See 69 N.E.2d at 810.

             HSBC   filed       a    motion       to     dismiss       the   consolidated

adversary action.          The motion contended that, if section 29's

requirement applies to the mortgage at issue here, the certificate

of   acknowledgement        complies          with       section       29    because     the

certificate does make clear that the execution of the mortgage was

the free act and deed of the DeMores.                    In addition, HSBC contended

that section 29's requirement does not apply to the mortgage at

issue here because section 29 appears in chapter 183, which governs

recorded land, while the underlying parcel that is subject to the

mortgage at issue is registered land, which is governed by chapter

185.3

             HSBC further contended that, even if the certificate of

acknowledgment does not comply with section 29, the certificate

and other documents still provide constructive notice of the

mortgage to a bona fide purchaser, and that state law requires no

more than constructive notice in order to preclude a bona fide


        3
       For a useful discussion of the land registration system,
which governs registered land, and the land recording system, which
governs recorded land, and the differences between the two systems,
see In re Bailey, 468 B.R. 464, 477 n.19 (Bankr. D. Mass. 2012).


                                            - 8 -
purchaser from voiding the mortgage.         In connection with this

contention, HSBC also filed a motion for the Bankruptcy Court to

certify to the SJC the question of whether a "mortgage encumbering

registered land, whose certificate of acknowledgment is alleged to

be potentially ambiguous regarding whether the execution of the

mortgage was the voluntary act of the mortgagors, but which . . .

is noted on the certificate of title of such registered land,

provides constructive notice."

          After HSBC converted its motion to dismiss into a motion

for summary judgment, the Bankruptcy Court denied both HSBC's

motion to certify the question to the SJC and its motion for

summary judgment.   In doing so, the Bankruptcy Court ordered HSBC

to show cause why the Bankruptcy Court should not grant summary

judgment to Lassman, the trustee.         After receiving briefing in

response to that order, the Bankruptcy Court granted summary

judgment to Lassman.    The Bankruptcy Court did so because it found

that a certificate of acknowledgment is required for this mortgage

under   section   29,   notwithstanding     the   parcel's   status   as

registered land; that the certificate of acknowledgement at issue

does not make clear who appeared before the notary; that this

ambiguity renders the certificate of acknowledgement "materially

defective" by making it unclear whether there was an acknowledgment

that the execution of the mortgage was the free act and deed of

the DeMores; and that, while constructive notice of the mortgage


                                 - 9 -
is all that is required under state law to prevent a bona fide

purchaser from voiding a mortgage, the defective certificate of

acknowledgement and other documents do not suffice to provide

constructive notice of the mortgage to a bona fide purchaser.             In

re DeMore, 530 B.R. 519, 532-37 (Bankr. D. Mass. 2015).

          HSBC     appealed   the    Bankruptcy    Court's   order   to   the

District Court. The District Court reversed the Bankruptcy Court's

grant of summary judgment to Lassman on the ground that the

certificate   of    acknowledgment     is    not   materially   defective.

Lassman now appeals that order.

                                     II.

          In an appeal from a district court's review of a decision

by a bankruptcy court, our review "assess[es] the bankruptcy

court's decision directly."         In re Sheedy, 801 F.3d 12, 18 (1st

Cir. 2015) (internal quotation marks and citation omitted).               We

review a bankruptcy court's findings of fact for clear error and

its conclusions of law de novo.       Id.    Because we conclude that the

certificate of acknowledgement in this case complies with section

29 of chapter 183, we need not address either the threshold

question of whether section 29 applies to the parcel at issue,

despite its being registered rather than recorded land,4 or the


     4 In response to HSBC's argument that section 29 of chapter
183 does not apply to this mortgage because the mortgage concerns
a parcel of registered land, which is governed by section 185,



                                    - 10 -
back-end questions of whether a bona fide purchaser would have had

constructive notice of the mortgage and whether such notice would

be sufficient to preclude a bona fide purchaser from voiding the

mortgage.

            In reaching this conclusion, we do not take issue with

the finding below that the certificate of acknowledgement that is

in dispute fails to show that the DeMores appeared before the

notary to acknowledge the mortgage and thus may show no more than

that Molloy alone appeared on their behalf.         We simply conclude

that, even assuming that the certificate of acknowledgment must be

read to state that only Molloy appeared before the notary, the

certificate of acknowledgement still does all that it needed to

do.

            If the certificate of acknowledgment is read to state

that Molloy appeared without both DeMores, then it expressly states

that Molloy appeared as the "attorney-in-fact" for the DeMores

"under   Power   of   Attorney   recorded   herewith."   And,   in   the

referenced "Power of Attorney recorded herewith," the DeMores



Lassman points to chapter 185, section 58. Lassman contends that
this section of chapter 185 incorporates the requirements of
section 29 of chapter 183 for recording a mortgage on recorded
land into the requirements for registering a mortgage on registered
land.   Section 58 of chapter 185 provides that "[e]very . . .
attachment . . . affecting registered land, which would under other
provisions of law, if recorded . . . affect the land to which it
relates, shall, if registered . . . be notice to all persons from
time of such registering." Mass Gen. Laws ch. 185, § 58.


                                 - 11 -
specifically authorized Molloy to "do all things necessary to

obtain a mortgage loan from . . . HSBC . . . including without

limitation the right to execute, acknowledge and deliver any and

all    documents."       Further,      the    certificates   of    acknowledgment

accompanying those power of attorney forms state that the DeMores

each signed the power of attorney forms "voluntarily for [their]

stated purpose."

               Thus,   the   certificate       of    acknowledgement    for    the

mortgage does just what it needs to do: state that Molloy is

acknowledging to the notary that he executed the mortgage not only

as his own free act and deed but as the "free act and deed" of the

DeMores. McOuatt, 69 N.E.2d at 809. As the District Court stated,

"[u]nder the terms of the power of attorney[,] . . . Molloy's 'free

act and deed,' with respect to executing the mortgage, was the

free act and deed of the DeMores."             HSBC Bank USA, N.A. v. Lassman,

550 B.R. 157, 162 (D. Mass. 2016); cf. Sowden & Co. v. Craig, 26

Iowa    156,    163    (1868)   ("It    was    the   agent   who    executed   the

instrument, and, assuming his authority . . . if it was his (the

agent's) voluntary act and deed, as he acknowledged it to be, then

in law it was the voluntary act and deed of his principal.").

               Lassman argues against this seemingly commonsensical

conclusion on the ground that the certificate of acknowledgment in

this case does not, in a key respect, mirror a form certificate of

acknowledgement that is set forth in an appendix to chapter 183,


                                       - 12 -
which, again, is the chapter in which section 29 appears.                        That

appendix contains form certificates of acknowledgement for various

situations,     including   the   one    that    is    relevant     here.          In

particular, the form that appears in the appendix as "14," has the

italicized     title,    "Acknowledgement       of    Individual        Acting     by

Attorney."      And the text that follows then states: "On this

________ day of ________ 19__, before me personally appeared A B,

to me known to be the person who executed the foregoing instrument

in behalf of C D, and acknowledged that he executed the same as

the free act and deed of said C D."         Mass. Gen. Laws ch. 183 App.,

Form (14).

             Lassman seizes on the fact that this form certificate of

acknowledgment    expressly     states   that    "A    B"   in   executing        the

instrument in behalf of "C D" was doing so "as the free act and

deed of said C D."      He contends that, in this way, the form signals

the intention of the legislature to ensure that a certificate of

acknowledgment for an instrument, such as a mortgage, expressly

states that an attorney in fact who acknowledges that instrument

executed it as the free act and deed of the grantor of the

instrument.     And, Lassman contends, because the certificate of

acknowledgement    in    this   case   expressly      states     only    that     the

execution of the mortgage was the free act and deed of Molloy, and

not of the DeMores themselves, the certificate of acknowledgement




                                   - 13 -
fails to make the representation that, in light of what McOuatt

requires of an acknowledgement, is the critical one.

            But we do not agree.   It is true that the certificate

of acknowledgment in this case does not use the very same words as

does the form that is set forth in the appendix to chapter 183.

Nonetheless, the certificate of acknowledgement in this case still

does all that it must do.    This certificate of acknowledgement

expressly states that the one who appeared in order to acknowledge

the mortgage, Molloy, did so as the DeMores' attorney and that he

did so pursuant to power of attorney forms "recorded herewith."

Those recorded power of attorney forms in turn make perfectly clear

that the DeMores voluntarily granted the power to execute the

mortgage to Molloy. And, indeed, the DeMores acknowledged those

power of attorney forms as their free act and deed.

          Thus, when the certificate of acknowledgement of the

mortgage states that Molloy voluntarily executed the mortgage as

attorney in fact under the power of attorney forms "recorded

herewith," the certificate of acknowledgement leaves no doubt that

Molloy is acknowledging that he had executed the mortgage -- to

quote the form certificate of acknowledgment in the appendix to

chapter 183 -- "as the free act and deed" of the DeMores.   And no

more is required under section 29, given the standard for making

an acknowledgement laid out in McOuatt. See id. at 810 (explaining

that, to qualify as an acknowledgement, "[n]o particular words are


                              - 14 -
necessary as long as they amount to an admission that [the grantor]

has voluntarily and freely executed the instrument").

             Nor   is    there   any    reason    to    conclude       that   Molloy's

representation in the certificate of acknowledgment that is at

issue here fails to comply with section 29 simply because that

representation      is     formally         distinct    from     the     functionally

equivalent representation set forth in the form certificate of

acknowledgment in chapter 183's appendix.               Chapter 183, section 42

states quite clearly that "[t]he forms set forth in the appendix

to this chapter for taking acknowledgments . . . may be used; but

this shall not prevent the use of any other forms heretofore

lawfully used."          And the SJC has also confirmed that "[t]he

acknowledgment required for proper recording of a mortgage . . .

need not take any one specific form."              Casey, 52 N.E.3d at 1036.

             Lassman also argues that the District Court's ruling is

in   error    on    the     basis      of     another    model     certificate       of

acknowledgment -- this one published by the Land Court, which

maintains the certificate of title for registered land like the

parcel that is at issue here.                The Land Court model form reads:

"Then   personally        appeared     the     aforementioned          John   Doe   and

acknowledged the foregoing instrument to be the free act and deed

of Mary Doe."       Commonwealth of Mass. Land Court Guidelines on

Registered Land ("Land Court Guidelines"), Feb. 27, 2009, at 39,




                                       - 15 -
http://www.mass.gov/courts/docs/courts-and-judges/courts/land-

court/guidelines-registered-land.pdf.

               But, like the form certificate of acknowledgement in the

appendix to chapter 183, the Land Court's form is also of no help

to Lassman's argument, even assuming that the requirement of

section 29 applies to registered land, as we must for the Land

Court form to be of any help to Lassman.5          For the reasons we have

already given, the certificate of acknowledgment in this case --

by expressly referencing the power of attorney forms "recorded

herewith" -- makes clear that Molloy, in signing the mortgage, was

undertaking the free act and deed of the DeMores.            Thus, the fact

that the certificate of acknowledgment in this case does not use

the precise words used in the Land Court form is not significant.

               To the extent one might have any doubt on that score,

moreover, the Land Court Guidelines containing the model Land Court

form       expressly   state   that   "[t]he   forms   of   certificates   of

acknowledgment . . . set forth in Executive Order Revised No. 455

. . . are acceptable for registration by the court's registration

districts."       Land Court Guidelines at 2.     And that executive form

in turn reads:



       5
       The Land Court Guidelines appear to contemplate that the
requirement of section 29 does apply to registered land, because
they state that deeds, among other documents "must be acknowledged
in order to be recorded." Land Court Guidelines at 1 (citing Mass.
Gen. Laws ch. 183, § 29).


                                      - 16 -
          On this ____ day of ___________, 20__, before me,
          the undersigned notary public, personally appeared
          ________________________    (name    of    document
          signer), proved to me through satisfactory evidence
          of        identification,         which        were
          _______________________, to be the person whose
          name is signed on the preceding or attached
          document, and acknowledged to me that (he) (she)
          signed it voluntarily for its stated purpose.

          (as partner for ____________, a partnership)

          (as ____________ for ______________, a corporation)

          (as attorney in fact for ________________, the
          principal)

          (as ___________ for       _______________,    (a)   (the)
          _________________)

          _________________ (official signature and seal of
          notary)

Revised   Executive   Order   No.    455   (04-04)     (2004),   at   6,

http://www.mass.gov/courts/docs/lawlib/eo400-499/eo455rev.pdf.

     In other words, the Land Court Guidelines expressly bless a

form certificate of acknowledgement that is not unlike the one

that is at issue here.   The executive form, like the one in this

case, references the power of attorney relationship between the

one who appears before the notary to acknowledge the instrument

and the grantor of the instrument.      And, the executive form, like

the one in this case, does not also expressly state that the person

who appeared as attorney in fact for the grantor in "voluntarily"

signing the mortgage did so as the free act and deed of the grantor.




                               - 17 -
We thus do not see how the Land Court form -- given that the Land

Court's own guidelines expressly approve the executive form --

calls into question the certificate of acknowledgement that is at

issue in this case.6

                               III.

          The order of the District Court is affirmed.




     6 We note that in In re Kelley, 498 B.R. 392 (B.A.P. 1st Cir.
2013), on which Lassman relies, the certificate of acknowledgment
for the mortgage there at issue stated in relevant part that
"before me . . . personally appeared [Grantors] by Shannon Obringer
as Attorney in Fact . . . and acknowledged to me that he/she/they
signed it voluntarily for its stated purpose." Id. at 394. The
Bankruptcy Appellate Panel concluded that, despite the language
stating that the grantor of the mortgage appeared "by" Obringer,
id., Obringer "[n]ever said anything to the one who made out the
certificate of acknowledgment to indicate that the Mortgage was
the voluntary act of the [grantors]." Id. at 401. In so holding,
the Bankruptcy Appellate Panel in In re Kelley made no reference
to the terms of the power of attorney that would have enabled
Obringer to execute and acknowledge the mortgage on behalf of the
grantors. Thus, even if we were to assume that In re Kelley is
right on its particular facts, our case is distinguishable because
the certificate of acknowledgment at issue here expressly
specified that the one who appeared before the notary to
acknowledge the mortgage was acting "under Power of Attorney
recorded herewith," and the recorded power of attorney forms that
are referenced expressly and voluntarily authorize that attorney
-- Molloy -- to execute and acknowledge the mortgage on behalf of
the DeMores. Thus, we do not see how one could say that, on the
basis of the certificate of acknowledgement here, the one who
acknowledged the mortgage "[n]ever said anything to the one who
made out the certificate of acknowledgment to indicate that the
Mortgage was the voluntary act of the [grantors]." Id.


                              - 18 -